 

EXHIBIT 10.1

 

BARRETT BUSINESS SERVICES, INC.

 

2020 STOCK INCENTIVE PLAN

 

Effective May 27, 2020

 

 

 

 

Table of Contents

Page

 

Article 1 ESTABLISHMENT AND PURPOSE 1

 

1.1Establishment 1

 

1.2Purpose 1

 

1.3Prior Plans 1

 

Article 2 DEFINITIONS 1

 

2.1Defined Terms 1

 

2.2Number 6

 

Article 3 ADMINISTRATION 6

 

3.1General 6

 

3.2Composition of the Committee 6

 

3.3Authority of the Committee 6

 

3.4Action by the Committee 7

 

3.5Delegation 7

 

3.6Liability of Committee Members 7

 

3.7Costs of Plan 7

 

Article 4 DURATION OF THE PLAN AND SHARES SUBJECT TO THE PLAN 7

 

4.1Duration of the Plan 7

 

4.2Shares Subject to the Plan 8

 

4.3Reservation of Shares 8

 

Article 5 ELIGIBILITY 8

 

Article 6 AWARDS 8

 

6.1Types of Awards 8

 

6.2General 8

 

6.3Nonuniform Determinations 9

 

6.4Award Agreements 9

 

6.5Provisions Governing All Awards 9

 

6.6Performance Goals 13

 

6.7Maximum Awards to Non-Employee Board Directors 13

 



 - i -

 

 



Table of Contents

(continued)

 



Page

 

Article 7 OPTIONS 13

 

7.1Types of Options 13

 

7.2General 13

 

7.3Option Price 13

 

7.4Option Term 13

 

7.5Time of Exercise 13

 

7.6Special Rules for Incentive Stock Options 14

 

7.7Restricted Shares 14

 

Article 8 STOCK APPRECIATION RIGHTS 14

 

8.1General 14

 

8.2Nature of Stock Appreciation Right 15

 

8.3Exercise 15

 

8.4Form of Payment 15

 

Article 9 RESTRICTED AWARDS 15

 

9.1Types of Restricted Awards 15

 

9.2General 15

 

9.3Restriction Period 16

 

9.4Forfeiture 16

 

9.5Settlement of Restricted Awards 16

 

9.6Rights as a Stockholder 16

 

Article 10 PERFORMANCE SHARE AWARDS 17

 

10.1General 17

 

10.2Nature of Performance Shares 17

 

10.3Performance Period 17

 

10.4Performance Measures 17

 

10.5Payment 17

 

Article 11 ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, ETC 17

 

11.1Plan Does Not Restrict Corporation 17

 

11.2Mandatory Adjustment 18

 

11.3Adjustments by the Committee 18

 



 - ii -

 

 

Table of Contents

(continued)

 



Page

 

Article 12 AMENDMENT AND TERMINATION 18

 

12.1Amendment of Plan 18

 

12.2Contemplated Amendments 18

 

12.3No Impairment of Rights 18

 

12.4Amendment of Awards 19

 

12.5No Repricings or Underwater Buyouts 19

 

Article 13 MISCELLANEOUS 19

 

13.1Tax Withholding 19

 

13.2Unfunded Plan 19

 

13.3Payments to Trust 19

 

13.4Fractional Shares 20

 

13.5Annulment of Awards 20

 

13.6Engaging in Competition With Corporation 20

 

13.7Other Benefit and Compensation Programs 20        13.8Securities Law
Restrictions 20

 

13.9Continuing Restriction Agreement 21

 

13.10Governing Law 21

 



 - iii -

 

 

BARRETT BUSINESS SERVICES, INC.
2020 STOCK INCENTIVE PLAN

 

Article 1
ESTABLISHMENT AND PURPOSE

 

1.1              Establishment. Barrett Business Services, Inc. ("Corporation"),
hereby establishes the Barrett Business Services, Inc., 2020 Stock Incentive
Plan (the "Plan"), effective on the Effective Date.

 

1.2              Purpose. The purpose of the Plan is to promote and advance the
interests of Corporation and its stockholders by enabling Corporation to
attract, retain, and reward key employees, directors, and outside consultants of
Corporation and its subsidiaries. It is also intended to strengthen the
mutuality of interests between such employees, directors, and consultants and
Corporation's stockholders. The Plan is designed to serve these purposes by
offering stock options and other equity-based incentive awards, thereby
providing a proprietary interest in pursuing the long-term growth,
profitability, and financial success of Corporation.

 

1.3              Prior Plans. The Plan will be separate from the Barrett
Business Services, Inc., 2015 Stock Incentive Plan (the "2015 Plan"). The
adoption of the Plan will neither affect nor be affected by the continued
existence of the 2015 Plan, except that after the effective date of the Plan, no
further Awards will be granted under the 2015 Plan. The Plan will also be
separate from the Barrett Business Services, Inc., 2009 Stock Incentive Plan,
which was previously superseded by the 2015 Plan.

 

Article 2
DEFINITIONS

 

2.1              Defined Terms. For purposes of the Plan, the following terms
have the meanings set forth below:

 

"Award" means an award or grant made to a Participant of Options, Stock
Appreciation Rights, Restricted Awards, or Performance Share Awards pursuant to
the Plan.

 

"Award Agreement" means an agreement as described in Section 6.4 of the Plan.

 

"Board" means the Board of Directors of Corporation.

 

"Change in Control" means a change in the ownership or effective control of the
Corporation or a change in the ownership of a substantial portion of the assets
of the Corporation, as defined in Treasury Regulation § 1.409A-3(i)(5) or in
subsequent regulations or other guidance issued by the Internal Revenue Service.
For purposes of illustration, a Change in Control generally occurs on the date
that:

 

(a)       Any one person, or more than one person acting as a group, acquires
ownership of the Corporation's stock that, together with stock already held by
the person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the Corporation's stock;

 



 - 1 -

 

 

(b)       Any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition), ownership of Corporation stock that constitutes 30 percent
or more of the total voting power of the Corporation's stock;

 

(c)       A majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the appointment or election; or

 

(d)       Any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition), assets from the Corporation that have a total gross fair
market value equal to or more than 40 percent of the total gross fair market
value of all of the Corporation's assets immediately before the acquisition.

 

"Change in Control Date" means the first date following the Grant Date on which
a Change in Control has actually occurred.

 

"Code" means the Internal Revenue Code of 1986, as amended and in effect from
time to time, or any successor statute, together with rules, regulations, and
interpretations promulgated thereunder. Where the context so requires, any
reference to a particular Code section will be construed to refer to the
successor provision to such Code section.

 

"Committee" means the committee appointed by the Board to administer the Plan as
provided in Article 3 of the Plan.

 

"Common Stock" means the $.01 par value common stock of Corporation.

 

"Consultant" means any consultant or adviser to Corporation or a Subsidiary
selected by the Committee, who is not an employee of Corporation or a
Subsidiary.

 

"Continuing Restriction" means a Restriction contained in Sections 6.5(d),
6.5(g), 6.5(j), 13.1, 13.5, 13.6, 13.8, and 13.9 of the Plan and any other
Restrictions expressly designated by the Committee in an Award Agreement as a
Continuing Restriction.

 

"Continuous Service" means (a) for employees of Corporation or a Subsidiary, the
absence of any interruption or termination of service as an employee and (b) for
Non-Employee Board Directors and Non-Employee Subsidiary Directors, the absence
of any interruption, removal, termination, or other cessation of service as a
Non-Employee Board Director or Non-Employee Subsidiary Director. An employee's
Continuous Service is not considered interrupted in the case of a leave of
absence or other time away from work during which Continuous Service is not
considered interrupted in accordance with Corporation's policies.

 



 - 2 -

 

 

"Corporation" means Barrett Business Services, Inc., a Maryland corporation, or
any successor corporation.

 

"Disability" means the condition of being permanently "disabled" within the
meaning of Section 22(e)(3) of the Code, namely being unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.
However, the Committee may change the foregoing definition of "Disability" or
may adopt a different definition for purposes of specific Awards.

 

"Effective Date" means the date on which the Plan is approved by the
shareholders of Corporation.

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended and in
effect from time to time, or any successor statute. Where the context so
requires, any reference to a particular section of the Exchange Act, or to any
rule promulgated under the Exchange Act, will be construed to refer to successor
provisions to such section or rule.

 

"Fair Market Value" means, on any given day, the fair market value per share of
the Common Stock determined as follows:

 

(a)       If the Common Stock is traded on an established securities exchange,
the closing sale price per share of Common Stock as reported for such day by the
principal exchange on which the Common Stock is traded (as determined by the
Committee) or, if the Common Stock was not traded on such day, on the next
preceding day on which the Common Stock was traded;

 

(b)       If trading activity in Common Stock is reported on the OTC Bulletin
Board, the mean between the bid price and asked price quotes for such day as
reported on the OTC Bulletin Board or, if there are no such quotes for Common
Stock for such day, on the next preceding day for which bid and asked price
quotes for Common Stock were reported on the OTC Bulletin Board; or

 

(c)       If there is no market for Common Stock or if trading activities for
Common Stock are not reported in one of the manners described above, the Fair
Market Value will be as determined by the Committee, including valuation by an
independent appraisal that satisfies the requirements of Code
Section 401(a)(28)(C) as of a date that is no more than 12 months before the
date of the transaction for which the appraisal is used (e.g., the Grant Date of
an Award) or such other reasonable valuation method acceptable under Treasury
Regulation Section 1.409A-1(b)(5)(iv).

 

"Grant Date" means the date of grant of an Award.

 

"Incentive Stock Option" or "ISO" means any Option granted pursuant to the Plan
that is intended to be and is specifically designated in its Award Agreement as
an "incentive stock option" within the meaning of Section 422 of the Code.

 



 - 3 -

 

 

"Non-Employee Board Director" means a member of the Board who is not an employee
of Corporation or any Subsidiary.

 

"Non-Employee Subsidiary Director" means a member of the board of directors of a
Subsidiary who is neither an employee of Corporation or a Subsidiary nor a
member of the Board.

 

"Nonqualified Option" or "NQO" means any Option granted pursuant to the Plan
that is not an Incentive Stock Option.

 

"Option" means an ISO or an NQO.

 

"Participant" means an employee of Corporation or a Subsidiary, a Consultant, a
Non-Employee Board Director, or a Non-Employee Subsidiary Director who is
granted an Award under the Plan.

 

"Performance Goals" means goals approved by the Committee pursuant to
Section 6.6 of the Plan.

 

"Performance Period" means a period of time over which performance is measured.

 

"Performance Share" means a Share or Share unit having a value equal to a Share
that is the unit of measure by which is expressed the value of a Performance
Share Award as determined under Article 10 of the Plan.

 

"Performance Share Award" means an Award granted under Article 10 of the Plan.

 

"Plan" means this Barrett Business Services, Inc., 2020 Stock Incentive Plan, as
set forth in this document and as it may be amended from time to time.

 

"Reporting Person" means a Participant who is subject to the reporting
requirements of Section 16(a) of the Exchange Act.

 

"Restricted Award" means a Restricted Share or a Restricted Stock Unit granted
pursuant to Article 9 of the Plan.

 

"Restricted Share" means an Award described in Section 9.1(a) of the Plan.

 

"Restricted Stock Unit" or "RSU" means an Award of units representing Shares
described in Section 9.1(b) of the Plan.

 

"Restriction" means a provision in the Plan or in an Award Agreement that limits
the exercisability or transferability, or governs the forfeiture, of an Award or
the Shares, cash, or other property payable pursuant to an Award.

 



 - 4 -

 

 

"Restriction Period" means a designated period pursuant to the provisions of
Section 9.3 of the Plan.

 

"Share" means a share of Common Stock.

 

"Stock Appreciation Right" or "SAR" means an Award to benefit from the
appreciation of Common Stock granted pursuant to the provisions of Article 8 of
the Plan.

 

"Subsidiary" means a "subsidiary corporation" of Corporation, within the meaning
of Section 424 of the Code, namely any corporation in which Corporation directly
or indirectly controls 50 percent or more of the total combined voting power of
all classes of stock having voting power.

 

"Termination for Cause" means termination for conduct involving:

 

(a)       embezzlement, willful misconduct, gross negligence, dishonesty, or
other fraudulent acts involving Corporation or its business operations or in the
performance of Participant's duties, including but not limited to Participant's
refusal to comply with legal directives of Participant’s supervisor, an
executive officer of Corporation, or the Board;

 

(b)       a material breach of Participant's fiduciary duties to Corporation if
the breach has not been remedied or is not being remedied to Corporation's
reasonable satisfaction within 30 days after written notice, including a
detailed description of the breach, has been delivered to Participant;

 

(c)       willful material breach of any confidentiality obligation of
Participant pursuant to a separate agreement with, or confidentiality policy of,
Corporation; or

 

(d)       an act or omission that materially injures Corporation's reputation,
business affairs, or financial condition, if that injury reasonably could have
been avoided by Participant, including but not limited to conviction or a plea
of nolo contendere of a felony or crime involving dishonesty or moral turpitude.

 

Notwithstanding the foregoing, if a Participant is subject to a different
definition of termination for cause in an employment or severance or similar
agreement with Corporation, such other definition shall control.

 

"Vest," "Vesting," or "Vested" means:

 

(a)       In the case of an Award that requires exercise, to be or to become
immediately and fully exercisable and free of all Restrictions (other than
Continuing Restrictions);

 

(b)       In the case of an Award that is subject to forfeiture, to be or to
become nonforfeitable, freely transferable, and free of all Restrictions (other
than Continuing Restrictions);

 



 - 5 -

 

 

(c)       In the case of an Award that is required to be earned by attaining
specified Performance Goals, to be or to become earned and nonforfeitable,
freely transferable, and free of all Restrictions (other than Continuing
Restrictions); or

 

(d)       In the case of any other Award as to which payment is not dependent
solely upon the exercise of a right, election, or option, to be or to become
immediately payable and free of all Restrictions (except Continuing
Restrictions).

 

2.2              Number. Except where otherwise indicated by the context, the
definition of any term in Section 2.1 in the singular also includes the plural,
and vice versa.

 

Article 3
ADMINISTRATION

 

3.1              General. The Plan will be administered by a Committee composed
as described in Section 3.2.

 

3.2              Composition of the Committee. The Committee will be appointed
by the Board and will consist of not less than a sufficient number of
Non-Employee Board Directors who meet the independence requirements set forth
under the corporate governance standards or listing rules of the established
securities exchange or quotation system, if any, on which the Common Stock is
traded for members of a committee charged with overseeing the compensation of
officers as defined in Rule 16a-1 under the Exchange Act and who satisfy the
definition of "Non-Employee Director" set forth in Rule 16b-3 under the Exchange
Act. The Board may from time to time remove members from, or add members to, the
Committee. Vacancies on the Committee, however caused, will be filled by the
Board. In the event that the Committee ceases to satisfy the requirements of
Rule 16b-3, the Board will reconstitute the Committee as necessary to satisfy
such requirements.

 

3.3              Authority of the Committee. The Committee has full power and
authority (subject to such orders or resolutions as may be issued or adopted
from time to time by the Board) to administer the Plan in its sole discretion,
including the authority to:

 

(a)       Construe and interpret the Plan and any Award Agreement;

 

(b)       Promulgate, amend, and rescind rules and procedures relating to the
implementation of the Plan;

 

(c)       Select the employees, Non-Employee Board Directors, Non-Employee
Subsidiary Directors, and Consultants who will be granted Awards;

 

(d)       Determine the number and types of Awards to be granted to each such
Participant;

 

(e)       Determine the number of Shares, or Share equivalents, to be subject to
each Award;

 



 - 6 -

 

 

(f)       Determine the Fair Market Value of Shares if no public trading market
exists for such Shares;

 

(g)      Determine the option exercise price, purchase price, base price, or
similar feature for any Award;

 

(h)      Accelerate Vesting of Awards and waive any Restrictions;

 

(i)        Determine whether the requirement of Continuous Service has been met
by a Participant; and

 

(j)        Determine all the terms and conditions of all Award Agreements,
consistent with the requirements of the Plan.

 

Decisions of the Committee, or any delegate as permitted by the Plan, will be
final, conclusive, and binding on all Participants.

 

3.4              Action by the Committee. A majority of the members of the
Committee will constitute a quorum for the transaction of business. Action
approved by a majority of the members present at any meeting at which a quorum
is present, or action in writing by all of the members of the Committee, will be
the valid acts of the Committee.

 

3.5              Delegation. Notwithstanding the foregoing, the Board may
delegate to a committee with a single member who is a director (and may also be
an executive officer) of Corporation, the authority to determine the recipients,
types, amounts, and terms of Awards granted to Participants who are not
Reporting Persons.

 

3.6              Liability of Committee Members. No member of the Committee will
be liable for any action or determination made in good faith with respect to the
Plan, any Award, or any Participant.

 

3.7              Costs of Plan. The costs and expenses of administering the Plan
will be borne by Corporation.

 

Article 4
DURATION OF THE PLAN AND SHARES SUBJECT TO THE PLAN

 

4.1              Duration of the Plan. The Plan is effective as of the Effective
Date. Unless terminated by the Board on an earlier date, the Plan will terminate
10 years after the Effective Date. Termination of the Plan will not affect
outstanding Awards.

 



 - 7 -

 

 

4.2              Shares Subject to the Plan. The shares which may be made
subject to Awards under the Plan are Shares of Common Stock, which may be either
authorized and unissued Shares or reacquired Shares. Subject to adjustment
pursuant to Article 11, the maximum number of Shares for which Awards may be
granted under the Plan is 375,000, of which the maximum aggregate number of
Shares for which ISOs may be granted under the Plan is 375,000. If an Award
under the Plan is canceled or expires for any reason prior to having been fully
Vested or exercised by a Participant or is exchanged for other Awards, is
otherwise forfeited or terminated, or is payable or settled solely in cash, all
Shares covered by such Awards will be added back into the number of Shares
available for future Awards under the Plan. Notwithstanding the foregoing, in no
event will any of the following Shares again become available for other Awards:
(a) Shares tendered or withheld in respect of taxes, (b) Shares tendered or
withheld to pay the exercise price of Options, (c) Shares repurchased by the
Corporation from the Participant with the proceeds from the exercise of Options,
and (d) Shares underlying any exercised SARs. Shares issued in connection with
awards that are assumed, converted, or substituted pursuant to a merger,
acquisition, or similar transaction entered into by the Corporation shall not
reduce the number of Shares available for issuance under the Plan.

 

4.3              Reservation of Shares. Corporation, during the term of the Plan
and any outstanding Awards, will at all times reserve and keep available such
number of Shares as shall be sufficient to satisfy the requirements of the Plan.

 

Article 5
ELIGIBILITY

 

Officers and other key employees of Corporation and its Subsidiaries (including
employees who may also be directors of Corporation or a Subsidiary),
Consultants, Non-Employee Board Directors, and Non-Employee Subsidiary Directors
who, in the Committee's judgment, are or will be contributors to the long-term
success of Corporation, are eligible to receive Awards under the Plan.

 

Article 6
AWARDS

 

6.1              Types of Awards. The types of Awards that may be granted under
the Plan are:

 

(a)               Options governed by Article 7 of the Plan;

 

(b)               Stock Appreciation Rights governed by Article 8 of the Plan;

 

(c)               Restricted Awards governed by Article 9 of the Plan; and

 

(d)               Performance Share Awards governed by Article 10 of the Plan.

 

In the discretion of the Committee, any Award may be granted alone, in addition
to, or in tandem with other Awards under the Plan.

 

6.2              General. Subject to the limitations of the Plan, the Committee
may cause Corporation to grant Awards to such Participants, at such times, of
such types, in such amounts, for such periods, with such option exercise prices,
purchase prices, or base prices, and subject to such terms, conditions,
limitations, and restrictions as the Committee, in its discretion, deems
appropriate. A Participant may receive more than one Award and more than one
type of Award under the Plan.

 



 - 8 -

 

 

6.3              Nonuniform Determinations. The Committee's determinations under
the Plan or under one or more Award Agreements, including, without limitation,
(a) the selection of Participants to receive Awards, (b) the type, form, amount,
and timing of Awards, (c) the terms of specific Award Agreements, and
(d) elections and determinations made by the Committee with respect to exercise
or payments of Awards, need not be uniform and may be made by the Committee
selectively among Participants and Awards, whether or not Participants are
similarly situated.

 

6.4              Award Agreements. Each Award will be evidenced by a written
agreement (an "Award Agreement") between Corporation and the Participant. Award
Agreements may, subject to the provisions of the Plan, contain any provision
approved by the Committee.

 

6.5              Provisions Governing All Awards. All Awards are subject to the
following provisions:

 

(a)               Alternative Awards. If any Awards are designated in their
Award Agreements as alternative to each other, the exercise of all or part of
one Award will automatically cause an immediate equal (or pro rata)
corresponding termination of the other alternative Award or Awards.

 

(b)               Rights as Stockholders. No Participant will have any rights of
a stockholder with respect to Shares subject to an Award until such Shares are
issued in the name of the Participant, including the right to receive cash
dividends or dividend equivalents.

 

(c)               Employment Rights. Neither the adoption of the Plan nor the
granting of any Award confers on any person the right to continued employment
with Corporation or any Subsidiary or the right to remain as a director of or a
Consultant to Corporation or any Subsidiary, as the case may be, nor does it
interfere in any way with the right of Corporation or a Subsidiary to terminate
such person's employment or to remove such person as a Consultant or as a
director at any time for any reason, or for no reason, with or without cause.

 

(d)               Restriction on Transfer. No Award (other than Restricted
Shares after they Vest) will be transferable other than by will or the laws of
descent and distribution and each Award will be exercisable (if exercise is
required), during the lifetime of the Participant, only by the Participant or,
in the event the Participant becomes legally incompetent, by the Participant's
guardian or legal representative. Notwithstanding the foregoing, any Award may
be surrendered to the Corporation pursuant to Section 6.5(g).

 

(e)               Termination of Continuous Service. The terms and conditions
under which an Award may be exercised, if at all, after a Participant's
termination of Continuous Service will be determined by the Committee and
specified in the applicable Award Agreement.

 

(f)                Change in Control. The Committee, in its discretion, may
provide in any Award Agreement that:

 

(i)                 In the event of a Change in Control, all or a specified
portion of the Award (to the extent then outstanding) will become immediately
Vested in full to the extent not previously Vested. Any such acceleration of
Award Vesting must comply with applicable statutory and regulatory requirements.
A Participant will be entitled to decline the accelerated Vesting of all or any
portion of his or her Award, if he or she determines that such acceleration may
result in adverse tax consequences to him or her; and

 



 - 9 -

 

 

 

(ii)              In the event the Board approves a proposal for: (1) a merger,
exchange or consolidation transaction in which Corporation is not the resulting
or surviving corporation (or in which Corporation is the resulting or surviving
corporation but becomes a subsidiary of another corporation); (2) the transfer
of all or substantially all the assets of Corporation; (3) a sale of 50 percent
or more of the combined voting power of Corporation's voting securities; or
(4) the dissolution or liquidation of Corporation (each, a "Transaction"), the
Committee will notify Participants in writing of the proposed Transaction (the
"Proposal Notice") at least 30 days prior to the effective date of the proposed
Transaction. The Committee may, in its sole discretion, and to the extent
possible under the structure of the Transaction, select one of the following
alternatives for treating outstanding Awards under the Plan:

 

(A)             The Committee may provide that outstanding Awards will be
converted into or replaced by Awards of a similar type in the stock of the
surviving or acquiring corporation in the Transaction. The amount and type of
securities subject to and the exercise price (if applicable) of the replacement
or converted Awards will be determined by the Committee based on the exchange
ratio, if any, used in determining shares of the surviving corporation to be
issued to holders of Shares of Corporation. If there is no exchange ratio in the
Transaction, the Committee will, in making its determination, take into account
the relative values of the companies involved in the Transaction and such other
factors as the Committee deems relevant. Such replacement or converted Awards
will continue to Vest over the period (and at the same rate) as the Awards which
the replacement or converted Awards replaced, unless determined otherwise by the
Committee;

 

(B)              The Committee may provide a 30-day period prior to the
consummation of the Transaction during which all outstanding Awards will
tentatively become fully Vested, and upon consummation of such Transaction, all
outstanding and unexercised Awards will immediately terminate. If the Committee
elects to provide such 30-day period for the exercise of Awards, the Proposal
Notice must so state. Participants, by written notice to Corporation, may
exercise their Awards and, in so exercising the Awards, may condition such
exercise upon, and provide that such exercise will become effective immediately
prior to, the consummation of the Transaction, in which event Participants need
not make payment for any Common Stock to be purchased upon exercise of an Award
until five days after written notice by Corporation to the Participants that the
Transaction has been consummated (the "Transaction Notice"). If the Transaction
is consummated, each Award, to the extent not previously exercised prior to the
consummation of the Transaction, will terminate and cease being exercisable as
of the effective date of such consummation. If the Transaction is abandoned,
(1) all outstanding Awards not exercised will continue to be Vested and
exercisable, to the extent such Awards were Vested and exercisable prior to the
date of the Proposal Notice, and (2) to the extent that any Awards not exercised
prior to such abandonment have become Vested and exercisable solely by operation
of this Section 6.5(f)(ii), such Vesting and exercisability will be deemed
annulled, and the Vesting and exercisability provisions otherwise in effect will
be reinstituted, as of the date of such abandonment; or

 



 - 10 -

 

 

(C)              The Committee may provide that outstanding Awards that are not
fully Vested will become fully Vested subject to Corporation's right to pay each
Participant a cash amount (determined by the Committee and based on the amount,
if any, being received by Corporation's stockholders in the Transaction) in
exchange for cancellation of the applicable Award.

 

Unless the Committee specifically provides otherwise in the Change in Control
provision for a specific Award Agreement, Awards will become Vested as of a
Change in Control Date only if, or to the extent, such acceleration in the
Vesting of the Awards does not result in an "excess parachute payment" within
the meaning of Section 280G(b) of the Code. The Committee, in its discretion,
may include Change in Control provisions in some Award Agreements and not in
others, may include different Change in Control provisions in different Award
Agreements, and may include Change in Control provisions for some Awards or some
Participants and not for others.

 

(g)               Payment of Purchase Price and Withholding. The Committee, in
its discretion, may include in any Award Agreement a provision permitting the
Participant to pay (x) the purchase or option exercise price, if any, for the
Shares or other property issuable pursuant to the Award, or (y) the
Participant's federal, state, or local tax withholding obligations with respect
to such issuance (which in no event may exceed the amount calculated based on
the maximum individual tax rates in the jurisdiction applicable to the
Participant), in whole or in part, by one or more of the following methods;
provided, however, that the availability of any one or more methods of payment
may be suspended from time to time if the Committee determines that the use of
such payment method would result in adverse financial accounting treatment for
the Corporation or a violation of laws or regulations applicable to the
Corporation:

 

(i)               By delivering cash or a check;

 

(ii)              By delivering previously owned Shares (excluding Restricted
Shares that have not Vested);

 

(iii)             By reducing the number of Shares or other property otherwise
Vested and issuable pursuant to the Award (other than Awards of ISOs);

 



 - 11 -

 

 

(iv)             In the event Shares are publicly traded, by delivery (in a form
approved by the Committee) of an irrevocable direction to a securities broker
acceptable to the Committee (subject to the provisions of any applicable statute
or rule), to sell Shares subject to the Award and to deliver all or a part of
the sale proceeds to Corporation; or

 

(v)               In any combination of the foregoing or in any other form
approved by the Committee.

 

Shares withheld or surrendered as described above will be valued based on their
Fair Market Value on the date of the transaction. Any Shares withheld or
surrendered with respect to a Reporting Person will be subject to such
additional conditions and limitations as the Committee may impose to comply with
the requirements of the Exchange Act.

 

(h)               Minimum Vesting Period. No Award may Vest in whole or in part
before the one-year anniversary of the Grant Date; provided that the Committee
may grant Awards without regard to the foregoing minimum Vesting requirement
with respect to a maximum of five percent of the available share reserve
authorized for issuance under the Plan pursuant to Section4.2; and provided,
further, that the foregoing restriction does not apply to the Committee’s
discretion to provide for acceleration of Vesting of any Award pursuant to
Section 3.3(h), including in cases of retirement, death, Disability or a Change
in Control, in the terms of the Award or otherwise.

 

(i)                 Service Periods. At the time of granting an Award, the
Committee may specify, by resolution or in the Award Agreement, the period or
periods of service performed or to be performed by the Participant in connection
with the grant of the Award.

 

(j)                 Clawback/Recovery. All compensation pursuant to Awards
granted under the Plan will be subject to recoupment as required (i) by the
Sarbanes-Oxley Act of 2002 or other applicable law or (ii) by any clawback
policy that the Corporation is required or the Board determines to adopt,
including under the listing standards, if any, of any national securities
exchange or association on which the Corporation's securities are listed or as
is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act. In addition, the Committee may impose such other clawback,
recovery, or recoupment provisions in an Award Agreement as the Committee
determines necessary or appropriate in its sole discretion, including without
limitation in the event the Participant accepts employment with a competitor of
the Corporation or otherwise competes with the Corporation. No recovery of
compensation under such a clawback policy will be an event giving rise to a
right to resign for "good reason" or "constructive termination" (or similar
term) under any agreement with the Corporation or a Subsidiary.

 



 - 12 -

 

 

6.6              Performance Goals. In the event an Award is intended to be
performance-based, the Committee will establish Performance Goals for each
Performance Period on the basis of such criteria and to accomplish such
objectives as the Committee may from time to time select. Performance Goals may
be based on (a) performance criteria for the Corporation, a Subsidiary, an
operating group, or a branch, (b) a Participant's individual performance, or
(c) a combination of both. Performance Goals may include objective and
subjective criteria. During any Performance Period, the Committee may adjust the
Performance Goals for such Performance Period as it deems equitable in
recognition of unusual or nonrecurring events affecting the Corporation, changes
in applicable tax laws or accounting principles, or such other factors as the
Committee may determine in its sole discretion. Prior to the payment of any
Award intended to be performance-based, the Committee must certify, which
certification shall be documented in writing, that applicable Performance Goals
and any of the material terms thereof were, in fact, satisfied.

 

6.7              Maximum Awards to Non-Employee Board Directors. Notwithstanding
anything to the contrary in this Plan, the value of all Awards awarded under
this Plan plus all other cash compensation paid by the Corporation to any
Non-Employee Board Director in any calendar year shall not exceed a total of
$400,000. For the purpose of this limitation, the value of any Award shall be
its grant date fair value, as determined in accordance with ASC 718 or any
successor provision but excluding the impact of estimated forfeitures related to
service-based vesting provisions.

 

Article 7
OPTIONS

 

7.1              Types of Options. Options granted under the Plan may be in the
form of Incentive Stock Options or Nonqualified Options. The grant of each
Option and the Award Agreement governing each Option will identify the Option as
an ISO or an NQO. In the event the Code is amended to provide for tax favored
forms of stock options other than or in addition to Incentive Stock Options, the
Committee may grant Options under the Plan meeting the requirements of such
forms of options. ISOs may not be awarded unless the Plan is approved by
stockholders within 12 months of adoption of the Plan.

 

7.2              General. All Options will be subject to the terms and
conditions set forth in Article 6 and this Article 7 and Award Agreements
governing Options may contain such additional terms and conditions, not
inconsistent with the express provisions of the Plan, as the Committee deems
desirable.

 

7.3              Option Price. Each Award Agreement for Options will state the
option exercise price per Share of Common Stock purchasable under the Option,
which may not be less than 100 percent of the Fair Market Value of a Share on
the Grant Date for all Options.

 

7.4              Option Term. The Award Agreement for each Option will specify
the term of each Option as determined by the Committee; provided, however, that
the term may not exceed 10 years from the Grant Date of such Option.

 

7.5              Time of Exercise. The Award Agreement for each Option will
specify, as determined by the Committee:

 

(a)               The time or times when the Option becomes Vest and exercisable
and whether the Option becomes Vested in full or in graduated amounts based on:
(i) Continuous Service over a period specified in the Award Agreement,
(ii) satisfaction of Performance Goals or other criteria specified in the Award
Agreement, or (iii) a combination of Continuous Service and satisfaction of
Performance Goals or other criteria;

 



 - 13 -

 

 

(b)               Such other terms, conditions, and restrictions as to when the
Option may be exercised as determined by the Committee; and

 

(c)               The extent, if any, to which the Option will remain
exercisable after termination of the Participant's Continuous Service.

 

7.6              Special Rules for Incentive Stock Options. In the case of an
Option designated as an Incentive Stock Option, the terms of the Option and the
Award Agreement will conform with the statutory and regulatory requirements
specified pursuant to Section 422 of the Code, as in effect on the date such ISO
is granted, including but not limited to the following requirements:

 

(a)               Limited to Employees. ISOs may be granted only to employees of
Corporation or a Subsidiary;

 

(b)               Ten Percent Stockholders. In the case of any ISO granted to a
Participant who, as of the Grant Date, possesses more than 10 percent of the
total combined voting power of all classes of stock of Corporation or any parent
or Subsidiary of Corporation, the option exercise price may not be less than
110 percent of the Fair Market Value of a Share on the Grant Date and the ISO
may not remain exercisable after the expiration of five years from its Grant
Date; and

 

(c)               $100,000 Annual Limitation. In the event that Options intended
to be ISOs are granted to a Participant in excess of the $100,000 annual
limitation set forth in Code Section 422(d)(1), the Options will be bifurcated
so that the Options will be ISOs to the maximum extent allowable under that
limitation and will be NQOs as to any excess over that limitation.

 

7.7              Restricted Shares. In the discretion of the Committee, the
Shares issuable upon exercise of an Option may have restrictions similar to
Restricted Awards if so provided in the Award Agreement for the Option.

 

Article 8
STOCK APPRECIATION RIGHTS

 

8.1              General. Stock Appreciation Rights are subject to the terms and
conditions set forth in Article 6 and this Article 8 and Award Agreements
governing Stock Appreciation Rights may contain such additional terms and
conditions, not inconsistent with the express terms of the Plan, as the
Committee deems desirable.

 



 - 14 -

 

 

8.2              Nature of Stock Appreciation Right. A Stock Appreciation Right
is an Award entitling a Participant to receive an amount equal to the excess
(or, if the Committee determines at the time of grant, a portion of the excess)
of the Fair Market Value of a Share of Common Stock on the date of exercise of
the SAR over the base price, as described below, on the Grant Date of the SAR,
multiplied by the number of Shares with respect to which the SAR is being
exercised. The base price will be designated by the Committee in the Award
Agreement for the SAR and may be the Fair Market Value of a Share on the Grant
Date of the SAR or such other higher price as the Committee determines. The base
price may not be less than the Fair Market Value of a Share on the Grant Date of
the SAR.

 

8.3              Exercise. A Stock Appreciation Right may be exercised by a
Participant in accordance with procedures established by the Committee. The
Committee may also provide that a SAR will be automatically exercised on one or
more specified dates or upon the satisfaction of one or more specified
conditions.

 

8.4              Form of Payment. Payment upon exercise of a Stock Appreciation
Right may be made in cash, in Shares, in other property, or in any combination
of the foregoing, or any other form as the Committee may determine.

 

Article 9
RESTRICTED AWARDS

 

9.1              Types of Restricted Awards. Restricted Awards granted under the
Plan may be in the form of either Restricted Shares or Restricted Stock Units.

 

(a)               Restricted Shares. An Award of Restricted Shares is an Award
of Shares subject to such terms and conditions as the Committee deems
appropriate, including, without limitation, a requirement that the Participant
forfeit such Restricted Shares back to the Corporation upon termination of the
Participant's Continuous Service for specified reasons within a specified period
of time or upon other conditions, as set forth in the Award Agreement for such
Restricted Shares. Each Participant receiving Restricted Shares will be issued a
stock certificate (or other evidence of ownership on the books of the
Corporation or the Corporation's duly authorized transfer agent) in respect of
such Shares, registered in the name of such Participant, and will execute and
deliver to the Corporation a stock power in blank with respect to the Shares
evidenced by such certificate, if any.

 

(b)               Restricted Stock Units. An Award of Restricted Stock Units is
an Award of RSUs (with each RSU having a value equivalent to one Share) granted
to a Participant subject to such terms and conditions as the Committee deems
appropriate, and may include a requirement that the Participant forfeit such
RSUs upon termination of Participant's Continuous Service for specified reasons
within a specified period of time or upon other conditions, as set forth in the
Award Agreement for such RSUs. The Committee will set the terms and conditions
of the Award Agreement so that the Award of RSUs will comply with or be exempt
from Code Section 409A .

 

9.2              General. Restricted Awards are subject to the terms and
conditions of Article 6 and this Article 9 and Award Agreements governing
Restricted Awards may contain such additional terms and conditions, not
inconsistent with the express provisions of the Plan, as the Committee deems
desirable.

 



 - 15 -

 

 

9.3              Restriction Period. Award Agreements for Restricted Awards will
provide that the Shares subject to Restricted Awards may not be transferred, and
may provide that, in order for a Participant to Vest in such Restricted Awards,
the Participant's Continuous Service must not be terminated, subject to relief
for reasons specified in the Award Agreement, for a period commencing on the
Grant Date of the Award and ending on such later date or dates as the Committee
may designate at the time of the Award (the "Restriction Period"). During the
Restriction Period, a Participant may not sell, assign, transfer, pledge,
encumber, or otherwise dispose of Shares received under a Restricted Award
grant. The Committee, in its sole discretion, may provide for the lapse of
restrictions in installments during the Restriction Period. Upon expiration of
the applicable Restriction Period (or lapse of Restrictions during the
Restriction Period where the Restrictions lapse in installments) the Participant
will be entitled to settlement of the Restricted Award or portion thereof, as
the case may be.

 

9.4              Forfeiture. If a Participant's Continuous Service is terminated
during the Restriction Period for any reason other than reasons which may be
specified in an Award Agreement (such as death or Disability), the Award
Agreement may require that all non-Vested Restricted Shares or RSUs previously
granted to the Participant be forfeited and, with respect to Restricted Shares,
returned to Corporation.

 

9.5              Settlement of Restricted Awards.

 

(a)               Restricted Shares. Upon Vesting of an Award of Restricted
Shares, the restrictive stock legend on certificates, if any, for such Shares
noting applicable Restrictions will be removed, the Participant's stock power,
if any, will be returned, any stop transfer instructions in the records of the
Corporation or its transfer agent will be removed, and the Shares will no longer
be Restricted Shares.

 

(b)               Restricted Stock Units. Upon Vesting of an Award of RSUs, a
Participant is entitled to receive payment in an amount equal to the aggregate
Fair Market Value of the Shares covered by such RSUs at the expiration of the
applicable Restriction Period. Payment in settlement of RSUs will be made as
soon as practicable following the conclusion of the applicable Restriction
Period in cash, in installments, in Restricted Shares, or in unrestricted Shares
equal to the number of RSUs, or in any other manner or combination as the Award
Agreement approved by the Committee, in its sole discretion, provides. A
Participant shall be paid with respect to the Participant's RSUs no later than
the last date that causes the payment to constitute a short-term deferral that
is not subject to Section 409A, unless the Award Agreement includes terms that
comply with Section 409A .

 

9.6              Rights as a Stockholder. Until the Restrictions have lapsed
with respect to Restricted Shares, a Participant will have voting rights as to
such Restricted Shares, but cash dividends or dividend equivalents will not be
paid or accrued with respect to such Restricted Shares. Stock dividends issued
with respect to non-Vested Shares granted under a Restricted Award will be
treated as additional Shares covered by the Restricted Award and will be subject
to the same Restrictions. A Participant will have no rights as a stockholder
with respect to an Award of RSUs until Shares are issued to the Participant in
settlement of the Award.

 



 - 16 -

 

 

Article 10
PERFORMANCE SHARE AWARDS

 

10.1          General. Performance Share Awards are subject to the terms and
conditions set forth in Article 6 and this Article 10 and Award Agreements
governing Performance Share Awards may contain such additional terms and
conditions, not inconsistent with the express terms of the Plan, as the
Committee deems desirable.

 

10.2          Nature of Performance Shares. Each Performance Share shall
represent the right of a Participant to receive an actual Share or Share unit
having a value equal to one Share.

 

10.3          Performance Period. At the time of each Performance Share Award,
the Committee shall establish, with respect to each such Award, a Performance
Period during which performance shall be measured. There may be more than one
Performance Share Award in existence with respect to a given Participant at any
one time, and Performance Periods may differ.

 

10.4          Performance Measures. Performance Shares shall be awarded to a
Participant and earned contingent upon the attainment of Performance Goals
established in accordance with Section 6.6.

 

10.5          Payment.

 

10.5.1    Following the end of the Performance Period, a Participant holding a
Performance Share Award will be entitled to receive payment of an amount, not
exceeding the maximum value of the Performance Shares, based on the achievement
of the Performance Goals for such Performance Period, as determined by the
Committee.

 

10.5.2    Payment of Performance Shares shall be made in cash or Shares, as
designated by the Committee in the Award Agreement. Payment shall be made in a
lump sum or in installments and shall be subject to such other terms and
conditions as shall be determined by the Committee. A Participant shall be paid
with respect to the Participant's Performance Shares no later than the last date
that causes the payment to constitute a short-term deferral that is not subject
to Section 409A, unless the Award Agreement includes terms that comply with
Section 409A.

 

Article 11
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, ETC.

 

11.1          Plan Does Not Restrict Corporation. The existence of the Plan and
the Awards granted under the Plan will not affect or restrict in any way the
right or power of the Board or the stockholders of Corporation to make or
authorize any adjustment, recapitalization, reorganization, or other change in
Corporation's capital structure or its business, any merger or consolidation of
Corporation, any issue of bonds, debentures, preferred or prior preference
stocks ahead of or affecting Corporation's capital stock or the rights thereof,
the dissolution or liquidation of Corporation or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding.



 - 17 -

 

 

 

11.2          Mandatory Adjustment. In the event of any stock dividend, stock
split, reverse stock split, recapitalization, reclassification, or other
distribution of Corporation's securities without the receipt of consideration by
Corporation, of or on the Common Stock, the Committee shall make proportionate
adjustments or substitution to the aggregate number and type of Shares for which
Awards may be granted under the Plan, the maximum number and type of Shares
which may be sold or awarded to any Participant, the number and type of Shares
covered by each outstanding Award, and the base price, exercise price, or
purchase price per Share in respect of outstanding Awards.

 

11.3          Adjustments by the Committee. In the event of any change in
capitalization affecting the Common Stock not described in Section 13.2 above,
such proportionate adjustments, if any, as the Committee, in its sole
discretion, may deem appropriate to reflect such change, will be made with
respect to the aggregate number of Shares for which Awards in respect thereof
may be granted under the Plan, the maximum number of Shares which may be sold or
awarded to any Participant, the number of Shares covered by each outstanding
Award, and the base price, exercise price, or purchase price per Share in
respect of outstanding Awards. The Committee may also make such adjustments in
the number of Shares covered by, and price or other value of, any outstanding
Awards in the event of a spin-off or other distribution (other than normal cash
dividends), of Corporation assets to stockholders.

 

Article 12
AMENDMENT AND TERMINATION

 

12.1          Amendment of Plan. The Board at any time, and from time to time,
may amend or terminate the Plan; provided that the Plan will terminate 10 years
after the Effective Date, if not terminated by the Board on an earlier date. No
amendment shall be effective unless approved by the stockholders of the
Corporation to the extent stockholder approval is required to satisfy any
applicable law or securities exchange listing requirements. At the time of such
amendment, the Board shall determine whether such amendment will be contingent
on stockholder approval. The Board may, in its sole discretion, submit any other
amendment to the Plan for stockholder approval.

 

12.2          Contemplated Amendments. It is expressly contemplated that the
Board may amend the Plan in any respect the Board deems necessary or advisable
to provide Participants with the maximum benefits provided or to be provided
under the provisions of the Code and the regulations promulgated thereunder
relating to Incentive Stock Options or to the nonqualified deferred compensation
provisions of Code Section 409A or to bring the Plan or Awards granted under it
into compliance therewith.

 

12.3          No Impairment of Rights. Rights under any Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(a) the Corporation requests the consent of the Participant and (b) the
Participant consents in writing. However, an amendment of the Plan that results
in a cancellation of an Award where the Participant receives a payment equal in
value to the fair market value of the vested Award or, in the case of an Option,
the difference between the Fair Market Value and the exercise price for all
Shares subject to the Option, shall not be an impairment of the Participant's
rights that requires consent of the Participant.

 



 - 18 -

 

 

12.4          Amendment of Awards. Subject to Section 12.5, the Committee at any
time, and from time to time, may amend the terms of any one or more Awards;
provided, however, that if any such amendment impairs a Participant's rights or
increases a Participant's obligations under the Participant’s Award or creates
or increases a Participant's federal income tax liability with respect to an
Award, such amendment shall also be subject to the Participant's consent
(provided, however, a cancellation of an Award where the Participant receives a
payment equal in value to the fair market value of the Vested Award or, in the
case of Vested Options, the difference between the Fair Market Value of the
Shares subject to an Option and the exercise price, shall not constitute an
impairment of the Participant's rights that requires consent).

 

12.5          No Repricings or Underwater Buyouts. Except for adjustments made
pursuant to Article 13, without the prior approval of the Corporation's
stockholders, no Option or SAR granted under the Plan may:

 

12.5.1    be amended to decrease the exercise price (in the case of an Option)
or base price (in the case of a SAR),

 

12.5.2    be cancelled in exchange for the grant of any new Option or SAR with a
lower exercise or base price or any other new Award, or

 

12.5.3    otherwise be subject to any action that would be treated under
accounting rules or otherwise as a "repricing" of such Option or SAR (including
a cash buyout or voluntary surrender/subsequent regrant of an underwater Option
or SAR).

 

Article 13
MISCELLANEOUS

 

13.1          Tax Withholding. Corporation has the right, prior to and as a
condition to settlement of any Award under the Plan, including the delivery or
Vesting of Shares or Awards, to require the Participant to remit to the
Corporation an amount sufficient to satisfy any federal, state, or local taxes
of any kind required by law to be withheld with respect to such settlement or to
take such other action as may be necessary in the opinion of Corporation to
satisfy all obligations for the payment of such taxes. The recipient of any
payment or distribution under the Plan has the obligation to make arrangements
satisfactory to Corporation for the satisfaction of any such tax withholding
obligations. Corporation will not be required to make any such payment or
distribution under the Plan unless such obligations are satisfied.

 

13.2          Unfunded Plan. The Plan will be unfunded and Corporation will not
be required to segregate any assets that may at any time be represented by
Awards under the Plan. Any liability of Corporation to any person with respect
to any Award under the Plan will be based solely upon any contractual
obligations that may be effected pursuant to the Plan. No such obligation of
Corporation will be deemed to be secured by any pledge of, or other encumbrance
on, any property of Corporation.

 

13.3          Payments to Trust. The Committee is authorized to cause to be
established a trust agreement or several trust agreements whereunder the
Committee may make payments of amounts due or to become due to Participants in
the Plan.

 



 - 19 -

 

 

13.4          Fractional Shares. No fractional Shares will be issued or
delivered under the Plan or any Option and Options granted under the Plan will
not be exercisable with respect to fractional Shares. In lieu of such fractional
Shares, the Corporation will pay an amount in cash equal to the same fraction
using the Fair Market Value of a Share of Common Stock.

 

13.5          Annulment of Awards. Any Award Agreement may provide that the
grant of an Award payable in cash is revocable until cash is paid in settlement
thereof or that grant of an Award payable in Shares is revocable until the
Participant becomes entitled to the certificate (or other evidence of ownership)
in settlement thereof. In the event a Participant's Continuous Service is
terminated due to Termination for Cause, any Award which is revocable will be
annulled as of the date of such Termination for Cause.

 

13.6          Engaging in Competition With Corporation. Any Award Agreement may
provide that, if a Participant's Continuous Service is terminated voluntarily
and within a period of time (as specified in the Award Agreement) after the date
thereof accepts employment with any competitor of (or otherwise engages in
competition with) Corporation, the Committee, in its sole discretion, may
require such Participant to return to Corporation the economic value of any
Award that is realized or obtained (measured at the date of exercise, Vesting,
or payment) by such Participant at any time during the period beginning on the
date that is six months prior to the date that such Participant's Continuous
Service is terminated.

 

13.7          Other Benefit and Compensation Programs. Payments and other
benefits received by a Participant under an Award made pursuant to the Plan are
not to be deemed a part of a Participant's regular, recurring compensation for
purposes of the termination indemnity or severance pay law of any state or
country and will not be included in, or have any effect on, the determination of
benefits under any other employee benefit plan or similar arrangement provided
by Corporation or a Subsidiary unless expressly so provided by such other plan
or arrangements, or except where the Committee expressly determines that an
Award or portion of an Award should be included to accurately reflect
competitive compensation practices or to recognize that an Award has been made
in lieu of a portion of cash compensation. Awards under the Plan may be made in
combination with or in tandem with, or as alternatives to, grants, awards, or
payments under any other Corporation or Subsidiary plans, arrangements, or
programs. The Plan notwithstanding, Corporation or any Subsidiary may adopt such
other compensation programs and additional compensation arrangements as it deems
necessary to attract, retain, and reward employees and directors for their
service with Corporation and its Subsidiaries.

 

13.8          Securities Law Restrictions. No Shares may be issued under the
Plan unless counsel for Corporation is satisfied that such issuance will be in
compliance with applicable federal and state securities laws. Certificates for,
or other evidence of ownership of, Shares delivered under the Plan may be
subject to such stop-transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange or registered securities
association upon which the Common Stock is then listed or quoted, and any
applicable federal or state securities laws. The Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

 



 - 20 -

 

 

13.9          Continuing Restriction Agreement. Each Participant will, if
requested by Corporation and as a condition to issuance of Shares under the Plan
upon an Award or exercise of an Award granted under the Plan that results in the
issuance of Shares, become a party to and be bound by a stock restriction or
other agreement with Corporation containing restrictions on transfer of Shares,
including, without limitation, a right of first refusal for the benefit of
Corporation, a market stand-off provision, or such other terms as Corporation
may reasonably require.

 

13.10      Governing Law. Except with respect to references to the Code or
federal securities laws, the Plan and all actions taken thereunder will be
governed by and construed in accordance with the laws of the state of Maryland,
without regard to principles of conflicts of laws.

 

As approved by the stockholders of Barrett Business Services, Inc., on May 27,
2020.

 

 - 21 -



 

 

 